In this case an application for writ of habeas corpus was granted on August 4th, and the cause set for hearing on August 14th, applicant being granted bail in the sum of $10,000 pending the hearing. On August 14th, by request of the State and relator, the case was postponed until October 4th, being in term time. On that day the cause was submitted, no additional testimony being heard. From an inspection of the record and the evidence on file we are of the opinion that bail should be granted. It is therefore ordered that bail be granted relator in the sum heretofore fixed, towit: $10,000, and upon his giving bond in that sum, conditioned as required by law, he will be released by the sheriff.
Bail granted.                                   Bail granted.